Citation Nr: 9917860	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-48 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic 
osteoarthritis of the right ankle.

2.  Entitlement to service connection for traumatic 
osteoarthritis of the left knee.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
November 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for residuals of a right ankle 
sprain and determined that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
left knee disability.  The notice of disagreement was 
submitted in October 1994.  The statement of the case was 
issued in August 1995.  A substantive appeal was received in 
January 1996.  The Board notes that by decision dated in 
March 1997, the RO determined that the veteran timely 
appealed the March 1994 rating action.  The veteran testified 
at a personal hearing at the RO in August 1996.

A videoconference hearing was held on August 20, 1997 with 
the veteran sitting at the RO in Winston-Salem, North 
Carolina and the member of the Board, rendering the final 
determination in this claim, sitting in Washington, D.C. 

By decision dated in November 1997, the Board determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a left knee 
disability.  The issues listed on the first page of this 
decision were Board remanded for additional development of 
the evidence and for de novo consideration of the left knee 
disability issue.

In December 1997, the veteran submitted claims for service 
connection for left ankle and right knee disabilities and the 
Board refers those issues to the RO for the appropriate 
action.

FINDINGS OF FACT

1.  The service medical records show injuries to the right 
ankle and left knee, with complaints of pain, during service.

2.  In July 1998, a VA examiner opined that osteoarthritis of 
the left knee and right ankle is at least as likely as not to 
be related to injuries suffered by the veteran during his 
active service.


CONCLUSION OF LAW

Traumatic osteoarthritis of the right ankle and left knee was 
incurred during military service.  38 U.S.C.A. §§  1131, 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that in September 1958, the 
veteran reported that he twisted his right ankle playing 
football.  On examination, there was large hematoma anterior 
to the lateral malleolus with no pain in either malleolus.  
An x-ray did not show bony injury.  The diagnosis was tendon 
strain, right ankle.  In May 1959, the veteran reported that 
he hurt the left knee.  An x-ray of the left knee was 
negative.  Hot soaks were prescribed.  Entries dated in June 
1959 show continued complaints of left knee pain and the 
diagnoses include chondromalacia patella.  On pre-separation 
examination in November 1959, the veteran reported that he 
was in good health except for painful knees and ankles and he 
reported injuries to the left knee and right ankle.  The 
examiner noted a history of an injury of the right ankle and 
otherwise no significant abnormalities were noted.

On VA examination in April 1961, the veteran complained of 
weakness in the left knee after prolonged standing, walking 
or squatting.  He denied a history of a specific injury.  He 
reported that the left knee cracked and popped on squatting 
without locking.  It was noted that he did not make 
complaints regarding the ankle.  Examination of the knees and 
ankles showed no swelling and there was no pain on 
manipulation.  There was mild crepitus in the left knee on 
active and passive motion.  An X- ray report noted 
questionable chondromalacia of the left knee and sprained 
ankles and the x-rays of the knees and ankles were negative. 
The diagnosis was no orthopedic disease found.

On VA examination in November 1993, the veteran complained of 
pain, swelling and loss of function of the knees and ankles.  
He reported that he injured the right knee playing football 
and the left knee was more symptomatic currently.  He 
reported a sprain or some immobilization of the right ankle 
in the remote past.  X-rays of the knees showed minimal 
narrowing of the knee joint on the left side on the medial 
aspect which the radiologic examiner indicated could be 
secondary to early degenerative changes.  X-rays of the right 
ankle showed narrowing of the ankle joint on the medial 
aspect compatible with early degenerative changes.  The final 
diagnoses included arthralgia, right foot, posteriorly, 
secondary to old sprain of the right foot.  There was no 
final diagnosis regarding the left knee.

A November 1994 VA discharge summary shows that the veteran 
reported increased left knee pain for the past few years and 
that he had a twisting injury to the knee in 1959 while in 
Korea.  He reported swelling, popping and grinding and 
occasional giving away of the left knee since that time.  It 
was noted that radiographs revealed early degenerative 
disease in all three compartments.  Left knee arthroscopy and 
debridement was performed and the discharge diagnosis was 
left knee degenerative arthritis.

VA outpatient records dated from October 1994 to May 1997, 
include a November 1995 entry, which shows that the veteran 
reported left knee and right ankle injuries in 1960.  The 
assessment included post-traumatic degenerative joint disease 
of the left knee and right ankle.  A January 1996 entry noted 
a history of right ankle injury.  An April 1996 entry noted a 
history of right ankle pain and the diagnosis was right ankle 
traumatic osteoarthritis.  A May 1996 entry shows that the 
veteran reported a long history of left knee and right ankle 
pain.  The examiner indicated that x-rays of the left knee 
showed severe degenerative joint disease and those of the 
right ankle showed talar tilt indicative of lateral 
ligamentous instability and degenerative changes.  The 
impression included stable knee with osteoarthritis and right 
ankle osteoarthritis with evidence of instability likely due 
to injury in service.  In December 1996, a VA examiner 
indicated that degenerative arthritis of the left knee was 
related to the injury in service.

In February 1996, the veteran submitted lay statements from 
individuals which describe his right ankle and left knee 
disabilities.

In August 1996, the veteran testified that he injured the 
left knee while driving a truck in service while was struck 
by another vehicle.  He indicated that the knee hit the 
dashboard several times.  He stated that he received 
treatment for the left knee from May to June 1959 at the 
458th dispensary and at the orthopedic clinic in June 1959.  
He testified that he received treatment for the left knee in 
the 1960's and 1970 but was unable to obtain those records.  
He asserted that the left knee was not examined during the 
separation examination.

A March 1997 statement of John J. Wassel, M.D., indicates 
that the veteran reported a history of left knee injury in 
service with treatment for left knee problems in Texas and 
Kentucky in the mid 1960's and 1970's but that the veteran 
did not have the appropriate medical records documenting the 
incidents.  The examiner indicated that the veteran had 
provided him with multiple records from the VA hospital and 
older x-rays and scans of multiple joints and the spine.  The 
examiner stated that although he could not make a direct 
connection of the multiple degenerative processes in the 
lower extremities to the veteran's military service, he did 
not doubt they could be connected but that it would be 
impossible to conclusively say they were connected.

In August 1997, the veteran testified that Dr. Wassel and 
doctors at the Durham and Salisbury VA Medical Centers each 
reviewed the veteran's service medical records prior to 
rendering their opinions regarding his left knee disability.  
The veteran also testified regarding the evidence contained 
in both the service and post-service medical records 
regarding the left knee.

In August 1997, the veteran submitted statements of E.C. and 
J.D.M. who both stated that the veteran twisted his knee and 
ankle playing football while in service. E.C. indicated that 
the veteran was on crutches for several weeks.  It was noted 
also that he limped and had difficulty performing his job for 
a long time.  J.D.M. stated that he took the veteran to the 
dispensary at the time of the injury and that the knee was 
swollen.

VA hospital records show that the veteran underwent a total 
left knee replacement in July 1997 and revision, total left 
knee arthroplasty in May 1998.

On VA examination in July 1998, the veteran reported a 
history of recurrent right ankle pain since 1958 and 
recurrent left knee pain since 1959.  The examiner indicated 
that the claims file was reviewed prior to the examination.  
The veteran reported inservice injuries to the right ankle 
and left knee.  The examiner indicated that x-ray examination 
of the left knee showed a total knee replacement arthroplasty 
prosthesis in place.  It was indicated that x-ray examination 
of the right ankle showed traumatic osteoarthritic changes.  
The impression was recurrent pain and instability following 
total knee replacement arthroplasty of the left knee and 
osteoarthritis of the right ankle.  The examiner indicated 
that review of VA 1993 x-rays of the left knee and right 
ankle demonstrated osteoarthritis in the right ankle and left 
knee at that time.  The examiner concluded that the 
osteoarthritic condition of the left knee and right ankle is 
at least as likely as not to be related to injuries suffered 
by the veteran during his active service.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. § 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

After a full review of the record, the Board concludes that 
service connection for a traumatic osteoarthritis of the 
right ankle and left knee is warranted.  The service medical 
records show that the veteran injured both the right ankle 
and left knee during service.  While there is no medical 
evidence of arthritis of the right ankle or left knee during 
service or within one year following discharge, the 
postservice medical evidence does show a current diagnosis of 
traumatic osteoarthritis of the right knee and left ankle.  
The record includes the opinion of the VA examiner in July 
1998 relating current traumatic osteoarthritis of both the 
right ankle and left knee to the injuries sustained in 
service.  The examiner reviewed the entire record, including 
the service medical records, prior to rendering his opinion.  
This opinion places the evidence in equipoise.  Therefore a 
grant of entitlement to service connection for traumatic 
arthritis of the right ankle and left knee is warranted.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to service connection for traumatic 
osteoarthritis of the right ankle and left knee is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

